Title: “N.N.”: First Reply to Vindex Patriae, [28 December 1765]
From: Franklin, Benjamin
To: 


This is the third of Franklin’s letters in the Gazetteer that Goddard reprinted in The Pennsylvania Chronicle, and Universal Advertiser, Feb. 9–16, 1767, and that Franklin later acknowledged he had written. It is a reply to a letter in the Gazetteer, Dec. 23, 1765, signed “Vindex Patriae.” For the most part, that contribution consisted in a general denunciation of the colonists and an insistence upon the right of Parliament to tax them. The writer denied that the reduction of colonial purchases of British imports, resulting from opposition to parliamentary enactments, would be a matter of any consequence, saying that “there is no man acquainted in America, who does not know that the Americans take nothing from us which they can do without, and that they smuggle as fast as they can upon their extensive coasts.” Franklin’s answer makes clear some of the other specific points to which he took exception. Further responses, one dealing with “Vindex Patriae’s” somewhat irrelevant criticism of American breakfasts, will appear in the next volume of this edition.
 
To the Printer.
I would fain know what good purpose can be answered, by the frequent invectives published in your and other papers against the Americans. Do these small writers hope to provoke the nation by their oratory, to embrue its hands in the blood of its, perhaps mistaken children? And if this should be done, do they imagine it could be of any advantage to this country? Do they expect to convince the Americans, and reduce them to submission, by their flimsey arguments of virtual representation, and of Englishmen by fiction of law only, mixed with insolence, contempt, and abuse? Can it be supposed that such treatment will make them rest satisfied with the unlimited claim set up, of a power to tax them ad libitum, without their consent; while they are to work only for us, and our profit; restrained in their foreign trade by our laws, however profitable it might be to them; forbidden to manufacture their own produce, and obliged to purchase the work of our artificers at our own prices? Is this the state we wish to keep them in? And can it be thought such writings (which are unfortunately reprinted in all their papers) will induce them to bear it with greater patience, and during a longer period of time?
The gentle terms of republican race, mixed rabble of Scotch, Irish and foreign vagabonds, descendants of convicts, ungrateful rebels &c. are some of the sweet flowers of English rhetorick, with which our colonists have of late been regaled. Surely, if we are so much their superiors, we should shew the superiority of our breeding by our better manners! Our slaves they may be thought: But every master of slaves ought to know, that though all the slave possesses is the property of the master, his good-will is his own, he bestows it where he pleases; and it is of some importance to the master’s profit, if he can obtain that good-will at the cheap rate of a few kind words, with fair and gentle usage.
These people, however, are not, never were, nor ever will be our slaves. The first settlers of New England particularly, were English gentlemen of fortune, who, being Puritans, left this country with their families and followers, in times of persecution, for the sake of enjoying, though in a wilderness, the blessings of civil and religious liberty; of which they retain to this day, as high a sense as any Briton whatsoever; and possess as much virtue, humanity, civility, and let me add, loyalty to their Prince, as is to be found among the like number of people in any part of the world; and the other colonies merit and maintain the same character. They should then be treated with decency and with candour.

Your correspondent Vindex Patriae, who is indeed more of a reasoner than a railer, has nevertheless thought fit to assert, that “their refusing submission to the stamp-act, proceeds only from their ambition of becoming independent; and that it is plain the colonies have no other aim but a total enfranchisement from obedience to our Parliament.” These are strong charges; but the proofs of such ambitious and rebellious views no where appear in his paper. He has, however, condescended to give us his proofs of another point, viz. “That the colonies have no tenderness for their mother country;” (and of course I suppose, the mother country is to have none for them.) “The sugar, teas, and other commodities, says he, which they daily buy from St. Eustatia and Monte Christi, in particular, are too convincing proofs, that they have no tenderness for their mother country.” May one ask this profound writer; are sugar and teas the produce of the mother country? does not she herself buy her teas from strangers? were the north americans to buy all the sugars they consume, even of our own Islands, would not that raise the price of such sugars upon us here in England? is not then their buying them of Foreigners, if it proves any thing, a Proof rather of their tenderness for their mother country? But the grocerly argument of tea and sugar, is not inferior to the lawyerly argument with which he demonstrates, that, “by a fiction between us and the colonists, Connecticut is in England, and therefore represented in the British parliament.” I am afraid the common Americans will be as much at a loss as I am, to understand what he means by his estoppers, and his averments, and therefore not in the least convinced by his demonstration. They will only find out upon the whole, that he is not their friend; and perhaps conclude from that and his learning in the law, that he is one of their virtual representatives by fiction in P—t.

I hope, however, to see prudent measures taken by our rulers, such as may heal and not widen our breaches. The Americans, I am sure, for I know them, have not the least desire of independence; they submit, in general, to all the laws we make for them; they desire only a continuance of what they think a right, the privilege of manifesting their loyalty by granting their own money, when the occasions of their prince shall call for it. This right they say they have always enjoyed and exercised, and never misused; and they think it wrong that any body of men whatever, should claim a power of giving what is not their own, and make to themselves a merit with the sovereign and their own constituents, by granting away the property of others who have no representatives in that body, and therefore make no part of the common consent in parliament, by which alone, according to magna charta and the petition of right, taxes can be legally laid upon the subject. These are their notions. They may be errors; ’tis a part of our common constitution perhaps not hitherto sufficiently considered. ’Tis fit for the discussion of wise and learned men, who will, I doubt not, settle it wisely and benevolently. Cowardice and cruelty are indeed almost inseparable companions, and none are more ready to propose sending out fleets and armies, and to expose friends and foes to one common carnage, than such pusillanimous men as would tremble at a sword drawn in their presence tho’ with the most peaceable Intention. But Britons, as a people, are equally brave and generous; prodigal of their blood and treasure where there are just calls for its expence; and by no means niggards of those rights, liberties and privileges, that make the subjects of Britain the envy and admiration of the universe.
N. N.
